DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/8/2022 has been entered.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/8/2022 is being considered by the examiner.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 15-18, 29 and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tripathi et al (US 20210105693 A1, hereinafter Tripathi).
Consider claims 1, 15, 29, and 30, Tripathi discloses a method for supporting satellite wireless access by a user equipment (UE) to a serving public land mobile network (PLMN), performed by a network element (NE) of the serving PLMN comprising  an external interface configured to communicate with network entities, at least one memory, and  at least one processor (inherent in AMF 721), the method comprising: 
receiving configuration information for a plurality of fixed tracking areas (TAs) and fixed cells from a server, wherein the plurality of fixed TAs and fixed cells are independent of satellite radio cells for the serving PLMN, wherein the configuration information includes location related information for the plurality of fixed TAs and fixed cells, wherein the location related information is not standardized (a suitable network entity such as operations, administration, and maintenance (OAM) or an application server (AS) (block 711) defines tracking areas associated with geographical areas. For example, a given city may be associated with a tracking area (TA) and such TA may be designated by a specific tracking area identifier (TAI), paragraph 87; [a tracking area comprises one or more cells];   the AMF can learn from OAM/Application Server (AS) about a new VTA-TA mapping, paragraph 90; fixed-earth tracking areas (VTAs or virtual tracking areas) are  mapped to non-terrestrial network (NTN) tracking areas (TAs), paragraph 77); and 
performing at least one service for the UE based on the location related information for the plurality of fixed TAs and fixed cells (When the AMF needs to send a page message, the AMF sends the page message in the VRA. For example, if the AMF needs to send a page message to the NTN UE at time tN when the NTN UE is registered in VRA1, the AMF sends a page message in TAI=X, TAI=Y, and TAI=Z if VRA1 for the UE is defined to be VTA1 and VTA2 by the AM, paragraph 83).  

Consider claims 2 and 16, and as applied to claims 1 and 15 respectively above, Tripathi discloses wherein the NE comprises a satellite nodeB (sNB), Access and Mobility Management Function (AMF), Location Management Function (LMF), Secure User Plane Location (SUPL) Location Platform (SLP), Network Exposure Function (NEF), Gateway Mobile Location Center (GMLC), Location Retrieval Function (LRF), or Cell Broadcast Center Function (CBCF), and wherein the server is an Operations and Maintenance (O&M) server (the AMF can learn from OAM/Application Server (AS) about a new VTA-TA mapping, paragraph 90).

Consider claims 3 and 17, and as applied to claims 1 and 15 respectively above, Tripathi discloses wherein the configuration information includes an identity for each fixed TA and each fixed cell in the plurality of fixed TAs and fixed cells (see Table 1 in paragraph 77).

Consider claims 4 and 18, and as applied to claims 1 and 15 respectively above, Tripathi discloses wherein the location related information includes at least one of: a geographic definition for each fixed TA of the plurality of fixed TAs and fixed cells; a geographic definition for each fixed cell of the plurality of fixed TAs and fixed cells; routing information for an emergency call for each fixed TA of the plurality of fixed TAs and fixed cells; routing information for an emergency call for each fixed cell of the plurality of fixed TAs and fixed cells; or any combination of these (a given city may be associated with a tracking area (TA) and such TA may be designated by a specific tracking area identifier (TAI), paragraph 87).

Allowable Subject Matter
Claims 5-14 and 19-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERMAN VIANA DI PRISCO whose telephone number is (571)270-1781. The examiner can normally be reached Monday through Friday 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GERMAN VIANA DI PRISCO/Primary Examiner, Art Unit 2642